Title: To George Washington from William Heth, 23 May 1789
From: Heth, William
To: Washington, George



Sir
Shillelah 23d May 1789

I am Just honord with your favor of the 14th inst.
The little attention and trouble which I was at, in endeavouring to insure Mrs Washington an agreeable & Safe Journey to New York—being no more than common duty—is greatly overpaid—in my estimation—by the polite manner, in which you have been pleased to notice it; and this too, at a time, when every hour almost, must be interrupted with publick business, makes me feel more sensibly, the honor which you have done me. I now, only wait to hear of Mrs Washingtons safe arrival in New-York, after as pleasant a Journey as She could reasonably expect—to be made extremely happy. For—and I speak from my Heart when I say so—I feel much interested in this circumstance. Nay, If I am to follow the dictates of my Heart Just now—I must tell you, that my Sensibility was so much affected at some of her observations on your both being oblig’d to leave Mount-Vernon once more; as well as at some apprehensions—tho’ very common with Ladies—respecting her Journey, that I should most assuredly have returned, and accompanied her to New York, had not certain reasons, founded in propriety, forbad

me. Nor should I have become thus Gallant, Sir, because She is the Lady of the President of the United States; but, because she is the Lady of General Washington; and because, I have the highest veneration, & most sincere affection for her. If I am not too presumeing, pray mention me to her in the most respectful manner—while I repeat again, and again, my most fervent prayers, that both your days be long & happy; and that, when you shall be calld from this vale of anxiety, trouble & disappointment, you may be crownd with glory everlasting. I have the honor to be Sir, Your Most Obedient Servant

Will. Heth

